Name: Commission Implementing Decision (EU) 2016/418 of 18 March 2016 on the compliance of unit rates for charging zones for 2016 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2016) 1583) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: transport policy;  air and space transport;  economic geography;  marketing;  prices
 Date Published: 2016-03-22

 22.3.2016 EN Official Journal of the European Union L 75/57 COMMISSION IMPLEMENTING DECISION (EU) 2016/418 of 18 March 2016 on the compliance of unit rates for charging zones for 2016 under Article 17 of Implementing Regulation (EU) No 391/2013 (notified under document C(2016) 1583) (Only the Bulgarian, Czech, Danish, Estonian, English, German, Greek, Italian, Portuguese, Slovak, Swedish, Spanish, Croatian, Latvian, Lithuanian, Hungarian, Maltese, Polish, Romanian, Slovenian and Finnish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the Single European Sky (the service provision Regulation) (1), and in particular Article 16(1) thereof, Having regard to Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (2), and in particular Article 17(1)(d) thereof Whereas: (1) Implementing Regulation (EU) No 391/2013 lays down a common charging scheme for air navigation services. The common charging scheme is an integral element in reaching the objectives of the performance scheme as established under Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3) and Commission Implementing Regulation (EU) No 390/2013 (4). (2) Commission Implementing Decision 2014/132/EU (5) sets the Union-wide performance targets, including a cost-efficiency target for en route air navigation services expressed in determined unit costs for the provision of those services, for the second reference period, which covers the years 2015 to 2019 inclusive. (3) Pursuant to Article 17(1)(b) and (c) of Implementing Regulation (EU) No 391/2013, the Commission is to assess the unit rates for charging zones for 2016 submitted by the Member States to the Commission by 1 June 2015 following the requirements of Article 9(1) and 9(2) of that Regulation. That assessment concerns the compliance of those unit rates with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (4) The Commission has carried out its assessment of the unit rates with the support of Eurocontrol's Performance Review Unit and Central Route Charges Office, using the data and additional information provided by the Member States by 1 June 2015 as well as the reports of national supervisory authorities on the assessment of costs exempt from the cost-sharing mechanism. The Commission assessment also took into account the explanations given and corrections made before the consultation meeting on the unit rates for 2016 for en route services that was held on 24 and 25 June 2015 in application of Article 9(1) of Implementing Regulation (EU) No 391/2013, as well as the corrections made by Member States to the unit rates following subsequent contacts with the Commission. (5) On the basis of that assessment, the Commission has found, in accordance with Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, that the unit rates for charging zones for 2016 submitted by Austria, Bulgaria, Croatia, Cyprus, the Czech Republic, Denmark, Estonia, Finland, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Malta, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and the United Kingdom are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. (6) Pursuant to Article 17(1)(d) of Implementing Regulation (EU) No 391/2013, the Member States concerned should be notified of that finding, HAS ADOPTED THIS DECISION: Article 1 The unit rates for charging zones for 2016 set out in the Annex are in compliance with Implementing Regulations (EU) No 390/2013 and (EU) No 391/2013. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Kingdom of Denmark, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the Republic of Croatia, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Malta, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 18 March 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 96, 31.3.2004, p. 10. (2) OJ L 128, 9.5.2013, p. 31. (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (4) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions OJ L 128, 9.5.2013, p. 1. (5) Commission Implementing Decision 2014/132/EU of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (OJ L 71, 12.3.2014, p. 20). ANNEX Charging zone Submitted 2016 en route unit rate in national currency (*) (ISO Code) 1 Austria 73,63 2 Bulgaria 44,16 3 Croatia 359,09 4 Cyprus 33,57 5 Czech Republic 1 160,75 6 Denmark 460,05 7 Estonia 30,69 8 Finland 56,23 9 Greece 36,02 10 Hungary 10 872,57 11 Ireland 29,67 12 Italy 80,08 13 Latvia 27,31 14 Lithuania 44,90 15 Malta 25,79 16 Poland 145,47 17 Portugal 39,90 18 Romania 162,62 19 Slovakia 52,54 20 Slovenia 65,38 21 Spain Canarias 58,36 22 Spain Continental 71,69 23 Sweden 579,36 24 United Kingdom 72,89 (*) These unit rates do not include the administrative unit rate referred to in Article 18(1) of Implementing Regulation (EU) No 391/2013 and which applies to States party to Eurocontrol's Multilateral Agreement relating to route charges.